Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	This action is in response to the Preliminary Amendment filed on 09/17/2020.
2.	Claims 9-12 have been amended. 
3.	Claims 5-8, 13-16 have been canceled.
4.	Claims 21-28 have been added. 
5.	Claims 1-4, 9-12, 17-28 have been rejected. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 09/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 09/17/2020 have been accepted by the Examiner.

Priority
8	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Priority Number 201810273659.2   filed on   03/29/2018. 

Examiner’s Notes

9.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Claim Rejections - 35 U$C § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1, 4, 9, 12, 17, 20, 21 and 28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delstart (US 20150178054) 

As per  claim 1, Delstart (US 20150178054) discloses: A code hot-update method (Abstract, [0022] “Java HotSpot Performance Engine, also simply called HotSpot), selectively modifying them to generate different, i.e., updated code that is usable on subsequent runs of the associated software application, thereby effectively enabling modification of executable code used to run the software.”),  comprising: 
translating code to be hot-updated into first-type intermediate code,(Abstract, [0010] [0008] “generate a first executable image from software code, and employing the first executable image to selectively modify the virtual machine and the first executable image, resulting in an updated virtual machine and a second executable image”), where the first executable image is the first type intermediate code and the executable code is the representative of the modified code [0010] and the modified code is the hot updated code because its implemented via modified hotspot virtual machine including JIT compiler [0011];

wherein the first-type intermediate code is compiled by using a compiler of a target-type operating system (Abstract, [0008] to generate a first executable image from software code, and employing the first executable image to selectively modify the virtual machine and the first executable image, resulting in an updated virtual machine and a second executable image, wherein the second executable image represents an updated version of the first executable image”), Abstract, [0011] “The second executable image, i.e., the modified image, may be dynamically generated on a target device, also called the host platform or target platform The modified image may be adjusted during generation thereof, based on one or more characteristics of the target device, such as Central Processing Unit (CPU) features.”), any computing device accompanying with operating system [0021].
translating the first-type intermediate code into bytecode to be run [0009] An interpreter and/or a Just-In-Time (JIT) compiler of the virtual machine facilitates updating the first executable image with a modification. The first executable image is selectively run via the JIT compiler to facilitate generating the second executable image. Hence, executable images may be recursively updated by employing previous versions of the executable images to generate updated executable images”) where JIT compiler generates bytecode to be run [0024] [0025] [0026]., 
wherein the bytecode to be run is interpreted by an interpreter of the target-type operating system [0026] [0032] [0039] [0083]; [0024];
 and interpreting the bytecode to be run by using the interpreter to hot-update the code to be hot-updated [0024] [0026] employs the bytecode from the bytecode compiler 14 to generate an intermediate code representation that is forwarded to a code generator 28 (which includes assemblers 30) for generation of modified generated code 32. A transformer 34 then facilitates transforming the modified code 32 into the executable image 22. [0031] dynamic code generators already within HotSpot, modifying them to 
Claim 9 is the non transitory storage medium claim corresponding to the method claim 1 and rejected under the same reason set forth in connection of the rejection of claim 1 above. 
Claim 17 is an apparatus claim corresponding to the method claim 1 and rejected under the same reason set forth in connection of the rejection of claim 1 above. 
As per claim 4 the rejection of claim 1 is incorporated and further  Delstart  discloses, wherein before translating the code to be hot-updated into the first-type intermediate code, the method further comprises: determining a target application to be updated installed in the target-type operating system; and determining all or part of code of the target application to be updated as the code to be hot-updated (Abstract, [0011] [0045] [0046] [0083] [0087] [0088]. 
Claim 12 is the non transitory storage medium claim corresponding to the method claim 4 and rejected under the same reason set forth in connection of the rejection of claim 4above. 
Claim 20 is an apparatus claim corresponding to the method claim 4 and rejected under the same reason set forth in connection of the rejection of claim 4 above. 
As per claim 21  the rejection of claim 1 is incorporated and further  Delstart  discloses is, wherein the first-type intermediate code is intermediate code of a Low Level Virtual Machine. (Abstract), where unmodified Virtual machine is a low level virtual machine. 
As per claim 28 the rejection of claim 4 is incorporated and further  Delstart  discloses wherein the target application comprises code corresponding to at least one logical function [0068] [0070] [0071] [0096] [0097], and determining all or part of code of the target application to be updated as the code to be hot-updated comprises at least one of the following steps (Abstract, [0011]: and determining all or part of code of the target . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 2, 3, 10, 11 , 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Delstart (US 20150178054)  and further in view of Groff (US 20100191930).
As per claim 2 the rejection of claim 1 is incorporated and further  Delstart  discloses wherein translating the first-type intermediate code into the bytecode to be run comprises[0045]: translating the first-type intermediate code into first language, [0047] [0021] [0030] [0033] [0048] wherein the first language is a subset of C++ language [0095] Any suitable programming language can be used to implement the routines of particular embodiments including C, C++, Java, assembly language, etc. Different 
translating the first language into second-type intermediate code (Abstract, [0008] [0095]  , wherein the second-type intermediate code is used the first language[0026] [0029] [0032]; translating the second-type intermediate code into second language, wherein the second language is a subset of an instruction set; and translating the second language into the bytecode to be run [0011] [0029] [0032] [0054] where CPU features and information comprise CPU instruction set.
Delstart does not specifically disclose optimizing language and CPU instruction set.  However, in an analogous art  Groff (US 20100191930) discloses the above limitation  (Groff, [0018] [0029] [0023]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Groff  with the method of Delstart.  The modification would be obvious because one of the ordinary skill in the art would be motivated to detect inconsistencies, provide compatibilities within transaction and performance optimization may be made in the runtime. 
Claim 10 is the non transitory storage medium claim corresponding to the method claim 2 and rejected under the same reason set forth in connection of the rejection of claim 2. above. 
Claim 18 is an apparatus claim corresponding to the method claim 2 and rejected under the same reason set forth in connection of the rejection of claim 2 above. 
As per claim 3  the rejection of claim 1 is incorporated and further  Delstart  discloses wherein translating the code to be hot-updated into the first-type intermediate code comprises: compiling the code to be hot-updated into third-type intermediate code (Abstract, language of claims, 1, 18, 19) the second modified executable code as a third image separate from the first and second images; and transforming the third 
Delstart does not specifically disclose compiling language into the intermediate code and the languages and C++ and C# language. However, in an analogous art Groff (US 20100191930) discloses the above limitation  (Groff, Abstract, [0004] [0008] [0029] [0038] [0039] [0044] [0056]. The modification would be obvious because one of the ordinary skill in the art would be motivated to detect inconsistencies, provide compatibilities within transaction and performance optimization may be made in the runtime. 
Claim 11 is the non transitory storage medium claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3. above. 
Claim 19 is an apparatus claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3 above. 
12.	Claims 22-27  are rejected under 35 U.S.C. 103 as being unpatentable over Delstart (US 20150178054)  and further in view of Groff (US 20100191930).
As per claim 22  the rejection of claim 1 is incorporated and further  Delstart  discloses second type intermediate code (Delstart, Abstract, [0008). Delstart does not specifically disclose LISP intermediated code.  It is common knowledge in the art to implement code by LISP code. The modification would be obvious because one of the ordinary skill in the art would be motivated to improve to debug the application efficiently. 
To support the common knowledge, the prior art Sollich  US 20110258616  is cited in the 892.
As per claim 23 the rejection of claim 1 is incorporated and further  Delstart  discloses second language. Delstart does not specifically disclose simplified version of X64. It is common knowledge in the art to implement code by simplified version of X64. The 
To support the common knowledge, the prior art Sollich  US 20110258616  is cited in the 892.
As per claim 24 the rejection of claim 3 is incorporated and further  Delstart  discloses intermediate langue.  Delstart does not specifically disclose intermediate code IL. it is common knowledge in the art to implement code by intermediate language (IL) instruction. The modification would be obvious because one of the ordinary skill in the art would be motivated to improve to debug the application efficiently. 
To support the common knowledge, the prior art Sollich  US 20110258616  is cited in the 892.
As per claim 25 the rejection of claim 4 is incorporated and further  Delstart  discloses, wherein  intermediate code and C++ code. Delstart does not specifically disclose C++98. However, it is common knowledge in the art to implement in C++98. The modification would be obvious because one of the ordinary skill in the art would be motivated to control the overflow constraints efficiently. 
To support the common knowledge, the prior art Ganai US 20090222393 is cited in the 892.
As per claim 26 the rejection of claim 3 is incorporated and further  Delstart  discloses, translating intermediate language.  Delstart does not specifically disclose IL2CPP. However, it is common knowledge in the art to implement in IL2CPP. The modification would be obvious because one of the ordinary skill in the art would be motivated to optimize the method. 
To support the common knowledge, the article author: Friston, 3DRepo4Unity: Dynamic loading of version controlled 3D assets into the Unity game engine published on  2017 is cited in the 892.

As per claim 27 the rejection of claim 3 is incorporated and further  Delstart  discloses compiling the language into the first-type intermediate code, translating the third language into the first-type intermediate code , C++ compiler. Delstart does not specifically disclose Clang. 
It is  common knowledge in the art to use Clang.  The modification would be obvious because one of the ordinary skill in the art would be motivated to optimize the method. 
To support the common knowledge Choi US 20210294948 is cited in the 892.

Conclusion
13. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	 YI  US 20180276015 discloses:  identifying hotspot intermediate code. determining whether an updated hotness value of the to-be-identified function is greater than or equal to a hotness threshold of the to-be-identified function, and when the updated hotness value of the to-be-identified function; source code first needs to be converted into intermediate code, and then the intermediate code runs on its language virtual machine. identify the hotspot intermediate code during code execution by an interpreter or a just-in-time compiler. the local code may be assembly code, and the intermediate code may be bytecode


 Zhang, US 20150355898 discloses: present invention provide a hot-update method and apparatus. For example, the method can include: obtaining, in response to receiving a hot-update instruction by a running program, an update assembly and difference descriptions for describing differences between the update assembly and an existing assembly of the running program


ARNOLD US 20100083224 discloses: The present invention is an improved method for safely performing hot updates to computer programs. Specifically, the present invention is a technique that, when performed as part of the hot update process, improves the safety of the hot update process and allows the hot update process to determine what values to use for ambiguous symbols, which other hot update systems either cannot handle or can only handle with significant human programmer intervention. [0010] The improved method of the present invention does not require any preparation before the to-be-updated program is originally started.
Tye US 20110066829  discloses: Selecting Regions Of Hot Code In A Dynamic Binary Rewriter

Holt US 20060242464 discloses program transformation, translation, or compilation procedure in that the application code may be instrumented with additional instructions, and/or otherwise modified by meaning-preserving program manipulations, and/or optionally translated from an input code language to a different code language (such as for example from source-code language or intermediate-code language to object-code language or machine-code language), JAVA language source-code) into an intermediate representation (or intermediate-code language, or pseudo code), such as JAVA byte code. Once this conversion takes place the modification is made to the byte code and then the conversion may be reversed. This gives the desired result of modified JAVA code. present invention is equally applicable to similar programming languages (including procedural, declarative and object orientated) to JAVA including Micrsoft.NET platform and architecture (Visual Basic, Visual C/C.sup.++, and C#) FORTRAN, C/C.sup.++, COBOL, BASIC etc.


Appavoo US 20070061372 discloses: dynamically update an operating system, a new factory object may have one or more new and/or updated object instances. A corresponding old factory object is then located and its version is checked for 

Zhu US 20120317394  discloses: Compilers for targeting a source language (e.g., C++) to data-parallel platforms (e.g., High Level Shader Language ("HLSL") and DirectX) are often built from existing general purpose compilers for general purpose languages (e.g., C++). The source program is translated to a low-level Intermediate Representation ("IR") that is suitable for code analysis and optimizations. The IR is then translated (e.g., further compiled) to the target language. Generated IR (e.g., IR for general purpose C++ compiler).

 Zafar US 20150154746 discloses: the method includes monitoring hot spots in the design data based on results of the assigning step. For example, the DBCs or the design data corresponding to the different DBCs may be associated with hot spots in the design data. The hot spots may be identified in the design data as described herein. Monitoring hot spots.

Title: 3DRepo4Unity: Dynamic loading of version controlled 3D assets into the Unity game engine, author:  S Friston , published on 2017.

Title: Sista: Saving optimized code in snapshots for fast start-up, author: C Béra, published on 2017.

Title: Efficient code generation in a region-based dynamic binary translator, author: T Spink,, published on 2014.



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196